The State moves for a rehearing, urging that our holding that the principal State witness was an accomplice, was an incorrect interpretation of our liquor laws in that regard. It is insisted that even though one had criminally connected himself with the manufacture, etc., of liquor, that if he subsequently became connected with the same liquor as a transporter, etc., this would remove him from the domain of an accomplice when undertaking to testify to a state of case involving the subsequent transaction. We see no reason to change our conclusion an announced in the original opinion. The State witness in question manufactured the liquor. We cannot bring ourselves to conclude that if thereafter he jointly transported or possessed said liquor, and the State in an effort to convict the party or parties so jointly transporting or possessing such liquor with the manufacturer, should see fit to use the manufacturer of the liquor as a witness, that he should be removed from the domain of accomplice witnesses by the simple statement in the amended liquor law that the purchaser, transporter, etc., is not to be regarded as an accomplice.
The motion for rehearing will be overruled.
Overruled.